                Case 1:21-cr-00472-KPF Document 39 Filed 08/10/21 Page 1 of 1
                                                              Andrew M. J. Bernstein, Esq., Partner
                                                              Chair – White Collar Defense & Investigation Practice
                                                              1185 Avenue of the Americas | 31st Floor | New York, New York | 10036
                                                              T (212) 930 9700 | F (212) 930 9725 | abernstein@srf.law | www.srf.law




                                                                         August 9, 2021

BY ECF and E-Mail

Honorable Katherine Polk Failla
United States District Judge
                                                                            MEMO ENDORSED
Southern District of New York
40 Foley Square
New York, New York 10007

                                   Re: USA v. Nadine Wade, 21-CR-472 (KPF)

Dear Judge Failla:

As the Court is aware, I am CJA appointed counsel for Nadine Wade, in the above-captioned matter. I write to request
the Court to order my appointment to this matter be made Nunc Pro Tunc to August 4, 2021.

On August 3, 2021, I was contacted by chambers about this matter and agreed to accept assignment. I began to work
substantively on the matter on August 4, 2021. On August 5, 2021, I appeared virtually before the Court and was
formally assigned to the matter. Currently, the CJA eVoucher system notes my assignment to this matter as August
6, 2021. It is my understanding the assignment date can only be corrected by an order from the Court.

Therefore, I request that the Court SO ORDER my appointment to this matter Nunc Pro Tunc to August 4, 2021.

If you have any questions, please feel free to reach out to my office.

Thank you.
                                                                         Respectfully Submitted,


                                                                         _____________________________
                                                                         Andrew M. J. Bernstein
                                                                         Partner
                                                                         SICHENZIA ROSS FERENCE LLP
                                                                         Counsel for Nadine Wade


    Application GRANTED.

    Date:            New York, New York                        SO ORDERED.
                     August 10, 2021



                                                               HON. KATHERINE POLK FAILLA
                                                               UNITED STATES DISTRICT JUDGE
